468 F.2d 626
Donald SNEED, Plaintiff-Appellant,v.Maurice LANDRIEU and Clarence B. Giarrusso, et al.,Defendants-Appellees.
No. 71-3219.
United States Court of Appeals,Fifth Circuit.
Nov. 24, 1972.

Louis R. Koerner, Jr., New Orleans, La., for plaintiff-appellant.
Robert K. Tracy, Asst. City Atty., Numa V. Bertel, Jr., Maurice R. Franks, John E. Jackson, Jr., Asst. Atty. Gen., New Orleans, La., A. W. Wambsgans, Metairie, La., for defendants-appellees.
Before COLEMAN, GOLDBERG and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an attempt to appeal from an order of the trial court dismissing some but not all of the parties defendant.  Appellant's attorney has now agreed that the order appealed from is not a "final judgment" under 28 U.S.C.A. Sec. 1291 and that neither 28 U.S.C.A. Sec. 1292(b) nor Rule 54(b), Fed.R.Civ.P., justifies our presently reviewing the dismissal order.  See Wright, Federal Courts Secs. 101, 102 (2d ed. 1970).  An appeal of the dismissal order must thus await the entry of a final judgment in the district court, and this appeal will be dismissed.


2
Appeal dismissed.